DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 5/12/2022.  Claims 1-5, 7-14 are pending in the case.  Claims 6 and 15 have been cancelled. Claims 1 and 12 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Ko et al. (US 2019/0342447 A1, hereinafter Ko) in view of Westerinen et al. (US 2010/0317371 A1, hereinafter Westerinen). 

As to independent claim 1, Ko teaches an electronic device (mobile device 100), comprising:
a memory (memory 102); and
a processor (processor 120),
wherein the processor is configured to:
execute an application associated with a context (FIG. 5AB illustrates a “Do Not Disturb” settings user interface 546 (e.g., a settings interface for reduced notification modes, which are sometimes colloquially referred to herein as “Do Not Disturb” modes).:
display a context list including at least one context through the executed application (in Fig. 5AB, the do not disturb setting screen displays productivity mode 548-a, Exercise mode 548-c, Social mode 548-b, and Sleep mode 548-d,  paragraph 0028, 0219);
receive a selection of at least one context based on a first user input (Fig. 5AB input 550 selects social mode);
display a user customized list based on the selected context (Fig. 5AC-5AD displays user customized list);
change and store configuration information of the electronic device or recommendation information included in the user customized list based on a second user input in the memory (as shown in Fig. 5AC and Fig. 5AD, device 100 displays a social mode setting user interface 552 and 556, for example, allows the user to toggle the on/off…  Paragraph 0220-0222);
identify a context on the basis of at least one of time, a location, or a usage pattern (“the automatic activation of the reduced notification mode includes a geographical/location based criterion (e.g., the reduced notification mode automatically activates and remains active, according to the schedule, if the user is at home).” Paragraph 0238);
provide a notification associated with the identified context (for example, notification 574 provide for sleep mode);
detect a user input for selecting the provided notification (user selects “Ok” to accept activation of sleep mode); and
Ko does not appear to expressly teach in response to detect a user input for selecting the provided notification; provide configuration information or recommendation information associated with the context based on the user customized list stored in the memory.
Westerinen teaches providing configuration information or recommendation information associated with the context based on the information stored in the memory (“The screen 1410 provides details of the "home" profile, including ring tone: personal, ringer on, vibrate off and forwarding off.  The user may decide that one or more of the UI settings should be changed and can make such a change using appropriate UI menus.” Paragraph 0110).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko to comprise in response to detect a user input for selecting the provided notification; provide configuration information or recommendation information associated with the context based on the user customized list stored in the memory.  One would have been motivated to make such a combination to allow the user decide that one or more of the UI settings should be changed and can make such a change using appropriate UI menus.” Westerinen Paragraph 0110).

As to dependent claim 2, Ko teaches the electronic device of claim 1, Ko does not appear to expressly teach wherein the processor is configured to overlap and configure at least two contexts on the basis of the usage pattern or a user’s configuration.
Westerinen teaches wherein the processor is configured to overlap and configure at least two contexts on the basis of the usage pattern or a user’s configuration (“a column 1500 denotes time (24-hour notation is used).  A column 1502 provides a description of an event.  A column 1504 indicates location data which is sensed by a mobile device and tracked, e.g., stored and analyzed, to detect patterns.  A column 1506 indicates manual UI settings which are made by a user, and which are tracked to detect patterns.” Paragraph 0112).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko to comprise wherein the processor is configured to overlap and configure at least two contexts on the basis of the usage pattern or a user’s configuration.  One would have been motivated to make such a combination to provide relevant information to the user.

As to dependent claim 3, Ko teaches the electronic device of claim 1, Ko further teaches wherein the processor is configured to change a configuration of the electronic device based on provided configuration information associated with the identified context (For example, Fig. 5AC-5AD user interface for changing a configuration of the electronic device associated with the social mode).

As to dependent claim 5, Ko teaches the electronic device of claim 1, Ko does not appear to expressly teach wherein: when the usage pattern is analyzed, the configuration information indicates a change in a configuration of the electronic device based on the usage pattern; and
when the usage pattern is not analyzed, the configuration information configured indicates a default configuration for the electronic device
Westerinen teaches wherein: when the usage pattern is analyzed, the configuration information indicates a change in a configuration of the electronic device based on the usage pattern (“A context-aware mobile device and a method for controlling such a mobile device can overcome these problems by tracking the use of a mobile device over a period of time, such as days or weeks, and detecting patterns in the usage.  The tracking can identify regular functions which are performed by the mobile device on a repeating basis, at one or more locations…After learning the user's habits, the mobile device can automatically modify its settings based on a user profile, time of day, and location, for instance.” Paragraph 0035, 0061-0068); and
when the usage pattern is not analyzed, the configuration information configured indicates a default configuration for the electronic device (“the UI settings in effect may be manually configured by the user, or they may be default settings which are made when the mobile device is powered on.” Paragraph 0112).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko to comprise when the usage pattern is analyzed, the configuration information indicates a change in a configuration of the electronic device based on the usage pattern; and when the usage pattern is not analyzed, the configuration information configured indicates a default configuration for the electronic device. One would have been motivated to make such a combination to provide relevant information to the user.

As to dependent claim 7, Ko teaches the electronic device of claim 1, Ko does not appear to expressly teach wherein the processor is configured to:
change the stored configuration information or the stored recommendation information based on the usage pattern.
Westerinen teaches change the stored configuration information or the stored recommendation information based on the usage pattern (“the tracking can be ongoing so that previous determinations regarding automatic implementation of UI settings are confirmed or modified” paragraph 0111).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko to comprise wherein the processor is configured to: change the stored configuration information or the stored recommendation information based on the usage pattern. One would have been motivated to make such a combination to provide relevant information to the user.

As to dependent claim 8, Ko teaches the electronic device of claim 1, Ko does not appear to expressly teach wherein the processor is configured to:
collect the usage pattern on the basis of a tendency of using the electronic device;
analyze the collected usage pattern; and use the analysis result to identity the context.
Westerinen teaches collect the usage pattern on the basis of a tendency of using the electronic device (“FIG. 15a depicts an example sequence of events of a user in a day, with corresponding location data and manually-configured UI settings. As mentioned, the locations visited by a mobile device and the UI settings of the mobile device can be tracked over time, such as a number of days, and patterns can be detected for automatic implementation of UI settings” Paragraph 0111);
analyze the collected usage pattern; and use the analysis result to identity the context (“the locations visited by a mobile device and the UI settings of the mobile device can be tracked over time, such as a number of days, and patterns can be detected for automatic implementation of UI settings.” Paragraph 0111, Fig. 15a-15e).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko to comprise wherein the processor is configured to collect the usage pattern on the basis of a tendency of using the electronic device; analyze the collected usage pattern; and use the analysis result to identity the context. One would have been motivated to make such a combination to provide relevant information to the user.

As to dependent claim 9, Ko teaches the electronic device of claim 1, Ko does not appear to expressly teach wherein the usage pattern includes at least one of a time, a date, a day of the week, a location, or an application each using the electronic device. 
Westerinen teaches wherein the usage pattern includes at least one of a time, a date, a day of the week, a location, or an application each using the electronic device (“FIG. 15a depicts an example sequence of events of a user in a day, with corresponding location data and manually-configured UI settings” Paragraph 0111-0121).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko to comprise wherein the usage pattern includes at least one of a time, a date, a day of the week, a location, or an application each using the electronic device.  One would have been motivated to make such a combination to provide relevant information to the user.

As to dependent claim 10, Ko teaches the electronic device of claim 1, Ko does not appear to expressly teach wherein the processor is configured to collect a usage pattern of an external electronic device connected to the electronic device as the usage pattern of the electronic device.
Westerinen teaches wherein the processor is configured to collect a usage pattern of an external electronic device connected to the electronic device as the usage pattern of the electronic device (“the user arrives at the work desk and the mobile device senses a wireless keyboard, for instance, via Bluetooth signals, assigning an identifier ID6.” Paragraph 0113).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko to comprise wherein the processor is configured to collect a usage pattern of an external electronic device connected to the electronic device as the usage pattern of the electronic device. One would have been motivated to make such a combination to provide relevant information to the user.

As to dependent claim 11, Ko teaches the electronic device of claim 9, Ko does not appear to expressly teach wherein the processor is configured to control an external electronic device based on the configuration information associated with the identified context.
Westerinen teaches wherein the processor is configured to control an external electronic device based on the configuration information associated with the identified context (“FIG. 15e depicts an example sequence of events of a user in a day, with corresponding location data and automatically-configured UI settings, based on the sequence of FIG. 15a.” paragraph 0120).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko to comprise wherein the processor is configured to control an external electronic device based on the configuration information associated with the identified context. One would have been motivated to make such a combination to provide relevant information to the user.

Claims 12-14 reflect a method embodying the limitations of claims 1-2 and 5, therefore the claims are rejected under similar rationale.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Ko et al. in view of Westerinen et al.  and Zhu et al. (US 20150127466 A1, hereinafter Zhu).

As to dependent claim 4, Ko and Westerinen teach the electronic device of claim 1, Ko and Westerinen do not appear to expressly tech wherein the processor is configured to change a widget of the electronic device based on the recommendation information associated with the identified context.
Zhu teaches wherein the processor is configured to change a widget of the electronic device based on the recommendation information associated with the identified context (“recommend applications 701a-701f that are associated with automobiles and/or driving, such as applications 701a and 701b for vehicle maintenance and re-fueling, respectively, or applications 701e and 701f for places to eat along the long car ride” paragraph 0070, Fig. 7).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko and Westerinen to comprise change a widget of the electronic device based on the recommendation information associated with the identified context.  One would have been motivated to make such a combination to provide relevant applications to the user.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot in view the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaudhri et al. (US 20160255188 A1) teaches the device can be configured with quiet hours during which notifications that would otherwise be generated by the computing device can be suppressed. In some implementations, quiet hours can be configured as a time period with a start time and an end time. In some implementations, quiet hours can be enabled and/or enforced based on observed user patterns or based on a location..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171